BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Alexander brought an action to quiet title to a small strip of land to which defendant claimed title. A plat was offered in evidence by the plaintiff, and it was conceded that there was an established point in the center of Clague Road between Lots 30 and . 40 and the question arising in this case arose by reason of the location of the corner stone about 1,200 feet distant from this established line in Clague Road. This stone monument is about 6 feet distant from a straight line running the entire length getween lots 30 and 40 and the real question was whether this stone is a governing monument relative to the lot lines between the plaintiff and the defendants, or whether the true line is the straight line running from one of these lots clear through to the other.
The record disclosed that there was three monuments, all of which have been recognized by the engineers at various times, who had made surveys. The stone monument about 6 feet away from the straight line had been recognized as an established monument for 75 years. The Common Pleas Court held that plaintiff had no right or interest in the land. Plaintiff appealed. In dismissing the petition of plaintiff, the Court of Appeals held:
1. As the stone monument in dispute in this case was a well recognized monument, and has been so considered by surveyors and adjoining property owners, this stone must be considered as the true dividing line, although by so doing the dividing line between these two lots would be crooked and irregular.